Per Curiam:
The defendant appeals from a “trial” held on March 2, 1914. Of course such an appeal brings up nothing for review, but we assume that what defendant meant to do was to appeal from the “judgment” entered after the trial. Even so, however, the.appeal brings up nothing which we can review. The judgment was entered on default and it is settled beyond question that such a judgment is not appealable. (Code Civ. Proe. § 1294; First Nat. Bank v. Fleitmann, 168 App. Div. 75; Matter of Hotchkiss, No. 2, 138 id. 877.) The appeal is dismissed, with ten dollars costs and disbursements. Present—Scott, Laughlin, Dowling, Smith and Davis, JJ. Appeal dismissed, with ten dollars cests and disbursements.